NEWMAN, Judge
(concurring).
I concur — but wish to add some observations.
In their respective opinions, my distinguished colleagues have reviewed a number of decisions arising under previous tariff acts which involved the question of whether various articles were classifiable as “parts” of certain merchandise with which they were used, or were dutiable under some alternative classification, usually a “basket” provision. In some of those eases the articles were held to be “parts,” and in others they were held not to be “parts.” Those decisions have been amply discussed by my associates, and it is unnecessary to elaborate further on what the courts have said concerning “parts.” Rather, I wish to emphasize that in these so-called “parts” eases, there was no competing provision for “accessories,” as in the tariff schedule provisions now considered.1 The back v. rolls fit precisely the common meaning of the term “accessories” — a thing that contributes subordinate^ to the effecting of a purpose, but is not essential. See Webster’s New International Dictionary, Second Edition (1953).
According to the record, the veneer lathes were frequently purchased and used without back v. rolls, and in point *1406of fact had been so used for over one hundred years. This is indeed significant in determining whether or not the back v. rolls are an accessory to the veneer lathes. It indicates to me that the users of the lathes who did not have back v. rolls considered the lathes themselves to be complete machine tools, possessing all the essential, customary, and basic parts. Moreover, such fact shows that many users of the lathes either did not wish to peel veneer from small diameter stock (less than ten inches), or did not regard the use of back v. rolls sufficiently important to warrant purchasing them. It does not appear that the lack of a back v. roll significantly impaired or limited the use of the veneer lathes in the performance of their intended function. In enhancing the effectiveness of the lathes in. peeling veneer from small diameter stock, the back v. rolls were, in my view, operating as an accessory machine used with a machine tool. Therefore, they were properly dutiable under item 674.55, TSUS, as claimed by plaintiff.
The protest, accordingly, should be sustained.

. In the recent case of T.D. Downing Company v. United States, 63 Cust.Ct. -, C.D. 3873 (1969), this court construed the competing provisions involved in the present case. Downing, however, is distinguishable for the reasons pointed out by Chief Judge Rao.